Citation Nr: 1216934	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent evaluation effective February 27, 2006; continued a 10 percent evaluation for status post arthroscopy and meniscectomy of the left knee; denied service connection for headaches; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In July 2006, the Veteran submitted a notice of disagreement with all of the issues but TDIU.  He subsequently perfected his appeal in March 2007.

A March 2009 rating decision from the RO in Huntington, West Virginia granted entitlement to service connection for a chronic headache disorder.  This grant of service connection is considered a full grant of these benefits on appeal.  As such, the claim of entitlement to service connection for headaches is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2011, the Board decided the Veteran's claims of entitlement to increased ratings for his PTSD and left knee disability.  Although the Veteran had not specifically appealed his TDIU denial, the Board remanded this claim as part and parcel of his increased rating claims to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with notice and a VA examination to address his employability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims file reflects that the AMC provided the Veteran with notice in June 2011 and a VA examination to address his employability in July 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to TDIU.

The AMC provided the Veteran with a VA examination to address his employability in July 2011.  At that time, the examiner opined that the Veteran was not unemployable due to his service-connected left knee disability or headache disorder because these conditions were treatable.  Specifically, he stated that the Veteran's left knee disability could be treated with total knee replacement surgery.  Additionally, he commented that the Veteran might need a mental health evaluation for possible unemployability due to his service-connected PTSD.  A July 2011 note from the AMC indicates that the Veteran was most recently examined for PTSD in January 2011 and that a new examination was, therefore, not necessary.  However, the Board's review of the January 2011 VA psychiatric examination finds that it is not adequate to decide the TDIU claim.  Notably, the January 2011 VA psychiatric examination does not specifically address the Veteran's employability or occupational impairment as he was not employed at the time of the examination.  As such, the claim must be remanded to provide the Veteran with a VA examination that specifically addresses his employability relative to his service-connected PTSD.  Additionally, the Board finds the July 2011 VA examiner's rationale inadequate.  Although the examiner essentially concluded that the Veteran would be employable if he treated his service-connected disabilities through surgical intervention, he did not provide an opinion on employability based on the Veteran's current symptomatology.  On remand, the Veteran must also be provided a new VA examination to address the effect of his service-connected physical disabilities on his employability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to TDIU must be remanded for new VA examinations and opinions.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for appropriate VA examinations to determine the effect of his service-connected physical and mental disabilities on his employability.  The Veteran's claims folder should be provided to each of the examiners for review of pertinent documents therein and that such review was conducted should be noted in the examination reports.  The examiners should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected physical and mental disabilities.  A complete rationale should be provided for any opinion offered.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

